Citation Nr: 1608830	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected degenerative joint disease of the right knee and/or service-connected lumbar strain, status post decompression at L4-L5.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

These issues were remanded by the Board for further development in December 2014.  Thereafter, the RO continued the denial of each claim as reflected in the December 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected degenerative joint disease of the right knee is characterized by flexion limited to 110 degrees at the worst with consideration of additional loss of function on repetitive use and flare-ups, full extension with consideration of additional functional loss on repetitive use and flare-ups with no evidence of ankylosis, dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; recurrent subluxation or instability, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes 5010, 5256-5258, 5260-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in September 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected traumatic arthritis has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in December 2008, May 2014, and October 2015, lay statements from the Veteran and his wife, and a transcript of the October 2014 Board hearing.  

The VA examination reports reflect that the examiners obtained an oral history and evaluated the Veteran with respect to his right knee disability.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  The VA examiners in May 2014 and October 2015 reviewed the claims.  However, it is unclear whether the December 2008 VA examiner reviewed the claims file as part of the examination.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's right knee disability based on the Veteran's statements during the examination.  Accordingly, the VA examinations are adequate for rating purposes. 

This issue was remanded in December 2014 to obtain any private treatment records at Randolph Air Force Base Clinic and Wilford Hall Medical Center and to provide the Veteran with another VA examination to determine the current severity of his service-connected degenerative joint disease of the right knee.  Private treatment records from the Wilford Hall Medical Center from January 2009 to June 2015 were associated with the claims file in July 2015 and August 2015.  The claims file also contains a VA examination report dated in October 2015 that documents the Veteran's symptoms with respect to his right knee disability to include any effects on employment.  The examiner addressed the issues raised by the Board in the December 2014 remand.  Accordingly, the Board finds that there has been substantial compliance with December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.




II.  Criteria and Analysis for Increased Rating Claim

The Veteran contends that his service-connected degenerative joint disease of the right knee is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's right knee degenerative joint disease is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis of the right knee.  Diagnostic Code 5010, arthritis due to trauma, is evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f). 

Diagnostic Codes 5260 and 5261 evaluate limitation of motion of the knee.  If a Veteran has both limitation of flexion and limitation of extension of the same knee, separate ratings under Diagnostic Codes 5260 and 5261 are warranted so that the Veteran is adequately compensated for functional loss associated with injury to the knee.  See VAOPGCPREC 9-04 (September 17, 2004).  Under Diagnostic Code 5260, (limitation of flexion), a 10 percent disability rating is warranted for flexion limited to 45 degrees.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent disability rating.  In order for the Veteran to receive a 10 percent rating under Diagnostic Code 5261 (limitation of leg extension), the evidence must show that the Veteran's right knee disability is manifested by leg extension limited to 10 degrees.  A 20 percent rating under Diagnostic Code 5261 is warranted if the evidence shows leg extension limited to 15 degrees.

Based on the evidence of record, the Veteran's degenerative joint disease of the right knee did not demonstrate limited flexion of approximately 45 degrees or less and/or extension limited to 10 degrees or more at any time during the appeal period.  The Veteran's flexion was limited at worst to 110 degrees with consideration of pain on movement of the right knee.  The Veteran's right knee had full extension to zero degrees throughout the appeal period.  There was evidence of pain on motion, but it did not result in or cause functional loss.  There was also evidence of diminished endurance during the May 2014 VA examiner, but there was no indication that it resulted in reduced range of motion of the right knee.  The evidence of record also reveals that the Veteran did not experience weakness, incoordination, fatigability, lack of endurance, or flare-ups.  The October 2015 VA examiner documented that the Veteran's right knee pain limited the functional ability of the right knee with repeated use over a period of time in that the pain limits the Veteran's ability to walk for prolong periods.  The Board observes that the Veteran was unable to perform repetitive-use testing with three repetitions during the May 2014 VA examination as the Veteran reported it was too painful and then guarded from further testing.  However, the examiner determined that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing and that he did not have any functional loss and/or functional impairment of the right knee.  He observed that during the Veteran's own volition he was able to flex his right knee to 130 degrees without the examiner touching him, but when the examiner touched or began maneuvers the Veteran would increase illness behavior such as rubbing, sighing, and stating "you got me hurting worse."  Furthermore, the Veteran was able to engage in repetitive-use testing in December 2008 and October 2015.  Thus, the evidence of record does not reveal that pain on use had resulted in additional functional limitation of the right knee to the extent that under the limitation of motion codes the Veteran's right knee would be more than 10 percent disabling to include separate ratings for flexion and extension.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected degenerative joint disease of the right knee under Diagnostic Codes 5010, 5260, and 5261.

The Board has also considered whether the Veteran is entitled to a higher rating or a separate rating for his right knee disability under alternate Diagnostic Codes.  In this regard, a separate disability rating is also allowed for arthritis with limitation of function and subluxation or instability of the knee under Diagnostic Code 5257. VAOPGCPREC 23-97 (July 1, 1997) published at 62 Fed. Reg. 63,604 (1997) (authorizing separate evaluations for arthritis and subluxation or instability of the knee under Diagnostic Codes 5003 and 5257).  The medical evidence shows that the Veteran's degenerative joint disease of the right knee is not characterized by recurrent subluxation or lateral instability.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or instability of the right knee. 

The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5258 and 5262.  The medical evidence shows that the Veteran does not have ankylosis of the right knee.  Furthermore, there is no medical evidence of dislocated semilunar cartilage or malunion or nonunion of the tibia and fibula associated with the service-connected right knee disability.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5258 and 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262.

The Board has considered whether staged ratings are appropriate for the Veteran's right knee disability.  The evidence of record shows that the Veteran's degenerative joint disease of the right knee has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

The Board has also considered whether the Veteran's right knee disability should be referred for extraschedular consideration.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative joint disease of the right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule for disabilities of the knee and leg show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into consideration the symptoms of pain, feeling of instability, giving way, and reduced range of motion.  The evidence of record does not show that the Veteran's right knee disability by itself has caused marked interference with employment that is not already contemplated in the assigned rating criteria.  Furthermore, the evidence of record does not show that the Veteran's right knee degenerative joint disease has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).

In conclusion, for the reasons explained above, the Board finds that the evidence of record more closely approximates the current disability rating of 10 percent for degenerative joint disease of the right knee for the entire appeal period. 


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.



REMAND

The Board regrets further delay with respect to the remaining issue on appeal; however, after careful review of the claims file, another remand for further evidentiary development is necessary.  In this regard, the Veteran was provided with a VA examination and medical opinion in October 2015 concerning his service connection claim for a left knee disorder.  The examiner provided a negative opinion with respect to whether the Veteran's current left knee disorder was incurred in or caused by active military service.  In support of his medical opinion, the examiner observed that the Veteran's service treatment records and medical records do not show a left knee injury or treatment for a left knee injury during service.  Contrary to this statement, the claims file contains a service treatment record dated in April 1999 that shows that Veteran sought treatment for left tibial tubercle pain.  Another April 1999 service treatment record shows that the Veteran provided a history of left knee problems since December 1998 and that he had kept off the left knee for the past six days.  As the evidence shows that the Veteran sought treatment for symptoms of a left knee disorder during active military service, the Board finds that the Veteran should be provided with another VA examination and medical opinion that considers this pertinent medical evidence. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his left knee disorder.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.  All appropriate documentation and procedures should be followed.

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination by an appropriate specialist to evaluate his service connection claim for a left knee disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left knee disorder found on examination or in the medical record at least as likely as not (i.e., a fifty percent or greater probability) had its onset during active military service or is otherwise related to active military service to include the documented treatment in April 1999 for left knee pain and tibial tubercle pain.  

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  As part of his or her rationale, the examiner is asked to address the Veteran's lay statements of continuity of left knee pain since active military service.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


